DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 7-12, filed 07/21/21, with respect to claims  have been fully considered and are persuasive.  The rejection of claims 1-15, 17 and 19 has been withdrawn. 
Applicant incorporated allowable subject matter of claim 16 into claims 1 and 13.  Applicant has also incorporated allowable subject matter of claim 18 into claim 15.  Claims 1-15, 17 and 19 are allowed.
Allowable Subject Matter
Claims 1-15, 17 and 19 are allowed.
Regarding claim 1, Prior art of record, Gaash et al US 2017/0206040 and Grabkowitz et al 2013/0128305 teach: Gaash et al teaches a seed image (502, fig. 5) generating, using a processor, a plurality of modified images from the seed image (512, fig. 5, paragraph 40, 35, 33), where generating each modified image comprises: determining an image attribute modification (paragraph 0032, 506, fig. 5); and 
applying, by a processor, the determined image attribute modification to at least one portion of the seed image to generate the modified image (paragraph 0032, Examiner interprets the limitation “at least one portion of the rasterized seed image” as at least a portion or all of the image, the cited passage would read on all of the image, paragraph 40).
Grabkowitz et al teaches rasterizing, using a processor, an image (RIP unit 121 rasterizes page description language (PDL) code to image data (paragraph 0051)).
rasterized image to generate the rasterized modified image.  (RIP unit 121 rasterizes page description language (PDL) code to image data. The image processing unit for image editing 122 performs various image processing of image data, such as rotation, magnification, coloring, trimming/masking, binary conversion, multivalued conversion, and blank determination. Image data compressed in the HDD 104 may be processed by the image processing unit for image editing 122 according to necessity or image-processed by the printer image processing unit 120 and then output by the printer engine 119 (paragraph 0051): 
Gaash et al and Grabkowitz et al fail to teach wherein the rasterized seed image comprises a plurality of separations, and wherein the plurality of separations comprise spot color separations associated with N-1 levels, where N is a number of spot colors in the rasterized seed-image and one level corresponds to an absence of a spot color, and each of the N levels corresponds to a specific spot color.

Regarding claim 15,  Gaash et al US 2017/0206040 in view of Grabkowitz et al 20130128305 further in view of Matsuda US 6055067 teach: Gaash et al teaches a non-transitory machine-readable storage medium, storing instructions executable by a processor, to cause the processor to: 
determine a plurality of image attribute modifications (paragraph 0032); 
modify the seed image based on the plurality of determined image attribute modifications to generate a plurality of modified image output, wherein to generate each modified image output (512, fig. 5, paragraph 40, 35, 33); 

applying, the determined image attribute modification on at least one portion of the seed image to generate the modified image output (paragraph 0032, Examiner interprets the limitation “at least one portion of the rasterized seed image” as at least a portion or all of the image, the cited passage would read on all of the image, paragraph 40)
Grabkowitz et al teaches rasterizing, using a processor, an image (RIP unit 121 rasterizes page description language (PDL) code to image data (paragraph 0051)).
generating, by a processor, an rasterized modified image from the rasterized image, where generating rasterized modified image comprises  applying, by a processor, the determined image attribute modification to at least a portion of the rasterized image to generate the rasterized modified image.  (RIP unit 121 rasterizes page description language (PDL) code to image data. The image processing unit for image editing 122 performs various image processing of image data, such as rotation, magnification, coloring, trimming/masking, binary conversion, multivalued conversion, and blank determination. Image data compressed in the HDD 104 may be processed by the image processing unit for image editing 122 according to necessity or image-processed by the printer image processing unit 120 and then output by the printer engine 119 (paragraph 0051): 
Matsuda teaches printing an image of the plurality of images at least partially concurrently with applying the determined image attribute modification to the at least one portion of the image (column 7, lines 22-32). 
Gaash et al, Grabkowitz et al or Matsuda fail to teach wherein the rasterized seed image comprises a plurality of separations, and wherein the plurality of separations comprise spot color separations associated with N-1 levels, where N is a number of spot colors in the rasterized seed-image and one level corresponds to an absence of a spot color, and each of the N levels corresponds to a specific spot color.
It is inherent that all dependent claims are allowed for depending on allowable independent claims.


Conclusion
Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
July 28, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675